386 U.S. 268 (1967)
WACKENHUT CORP. ET AL.
v.
APONTE, SUPERINTENDENT OF POLICE, ET AL.
No. 726.
Supreme Court of United States.
Decided March 13, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO.
Donald M. Hall for Wackenhut Corp. et al., and William B. Graves for Marvil International Security Services, Inc., appellants.
J. B. Fernandez Badillo, Solicitor General of Puerto Rico, and Peter Ortiz, Assistant Solicitor General, for appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.